DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 8, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0179860 to Falanga et al. (“Falanga”) in view of US PGPub 2019/0042137 to Wysocki and further in view of US 9,036,428 to D’Abreu.
Regarding claim 1, Falanga discloses a system comprising:
a memory device (eMMC 223, see fig. 7); and
a processing device, operatively coupled with the memory device (host memory control unit 205, see fig. 7), to perform operations comprising:
sending a program command to the memory device to cause the memory device to initiate a program operation on the memory device (see paragraph 22, the host system can send a command to the memory controller to write multiple blocks);
receiving a request to perform a read operation on data stored on the memory device (see paragraph 62, the host determines that a high priority read command is to be issued to the memory);

reading data corresponding to the read operation (see paragraph 64, the read request is performed after the suspend command); and
sending a resume command to the memory device to cause the memory device to resume the program operation (see paragraph 64, after the read command is performed the host sends a resume command).
Falanga does not explicitly disclose the received request to perform a read operation is on the wordline and sub-block of the memory array on which the program operation was initiated. Wysocki discloses that in memory systems there can be a collision between a demanded read operation and an ongoing write operation (see paragraph 24 of Wysocki). Therefore, although Falanga does not explicitly teach the read operation and on-going program operation to be for the same wordline and sub-block, it would have been obvious at the time the application was filed to a person of ordinary skill in the art that such a collision situation could eventually arise due to the nature of memory systems and memory access. In such a situation, the claim limitation would have been performed.
Falanga does not disclose reading the data corresponding to the read operation from a page cache of the memory device. Wysocki discloses a memory device wherein data is cached in a read cache in order to improve read latency during a read/write collision (see paragraph 25 of Wysocki). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to combine the teachings of Falanga and Wysocki in order to improve read latency performance for a read/write collision.
Falanga and Wysocki do not disclose a wordline and sub-block arrangement of the memory array. D’abreu discloses a memory array device wherein the portions of the memory may be arranged in wordlines that form a sub-block (see paragraph 26 of D’abreu). It would have been obvious at the time 
Regarding claim 8, the combination of Falanga, Wysocki, and D’abreu renders obvious the method performed by the system of claim 1.
Regarding claim 15, Falanga discloses a system comprising:
a memory device (non-volatile memory 223); and
a processing device, operatively coupled with the memory device (host memory control unit 205, see fig. 7), to perform operations comprising:
receiving a read command associated with a read operation on the memory device (see paragraph 62, the host determines that a high priority read command is to be issued to the memory);
determining that a program operation is currently on-going on the memory device (see paragraph 64, the memory is determined to be in a write state).
Falanga does not disclose determining whether the read operation and the program operation are directed to a same wordline and sub-block of a memory array of the memory device and, in response to determining, reading data corresponding to the read operation from a page cache of the memory device while the program operation is on-going. Wysocki discloses a memory device wherein data is cached in a read cache in order to improve read latency when reads and writes are directed to the same address (see paragraph 25 of Wysocki). The “determining” would be finding the read data in the cache since that would be the read command was directed to the same address as the ongoing write command that placed the data in the cache. It would have been obvious at the time the application was filed to a person of ordinary skill in the art to combine the teachings of Falanga and Wysocki in order to improve read latency performance for a read/write collision.

Regarding claim 16, the combination of references renders obvious the system wherein the processing device further performs, in response to determining that the read operation and the program operation are not directed to the same wordline, suspending the program operation (see paragraph 29 of Falanga, a write suspend is made to release the data line to allow for reading from the device), reading the data corresponding to the read operation from the memory array (reading to a different address would result in a cache miss which would require reading from the memory array instead of the cache), and resuming the program operation after the read operation is completed (see paragraph 29, a resume command is made).
Regarding claim 17, the combination of references renders obvious the processing device to perform further operations comprising:
receiving a program command associated with the program operation (see paragraph 22 of Falanga, a write command is given to the memory controller); and
programming data corresponding to the program operation to the memory array of the memory device (see paragraph 27 of Falanga).
Claims 2, 3, 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Falanga in view of Wysocki and D’abreu and further in view of US 5,471,602 to DeLano.
Regarding claims 2, 9, and 18, as applied in the rejection above, the combination of Falanga, Wysocki, and D’abreu renders obvious the system and method for suspending and resuming a program 
Regarding claims 3, 10, and 19, the combination of references renders obvious the system and method wherein the data corresponding to the read operation comprises at least a portion of the one or more previously programmed pages (with fetch on write, the addressed data portion would be fetched into the cache so it would be obvious that a read request directed to that address would hit in the cache).
Allowable Subject Matter
Claims 4-7, 11-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 11, the prior art does not disclose or suggest determining whether the program operation can be suspended and in response to determining that the program operation cannot be suspended, reading the data corresponding to the read operation after the program operation is complete in combination with the other limitations of the claims.
.
Response to Arguments
Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 8, applicant argues that the prior art does not teach or suggest receiving a request to perform a read operation on data stored on the wordline and sub-block of the memory array on which the program operation was initiated. In particular, applicant argues that there is no indication in Falanga that the host controller or the memory device ever considers whether a subsequent read command is directed to a same wordline and sub-lock of the memory device to which a previous program command was also directed. Examiner respectfully disagrees notes that the broadest reasonable interpretation of the claim language does not require an actual active consideration or determination of the collision condition. Instead, the claim language merely requires receiving a read request that is directed to the same wordline and sub-block as an on-going write request. As explained in the rejection above, Wysocki teaches that memory collision conditions are a known occurrence in memory systems. Therefore, it would have been obvious that a memory collision condition, wherein a read request is directed to the same address as an ongoing write, would eventually occur in the system of Falanga. This would teach the limitations of the claim as the claim does not require actually detecting or determining that the collision condition is occurring.
Regarding claim 15, applicant argues that the prior art does not teach or suggest determining whether the read operation and the program operation are directed to a same wordline and sub-block of a memory array of the memory device. Examiner respectfully disagrees and notes that Wysocki teaches using a cache memory for the purpose of resolving collision conditions. Thus, if a received read command reads data from the cache that was written there by an on-going writing process, it would .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DANIEL D TSUI/               Primary Examiner, Art Unit 2132